DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0041], the last sentence ends abruptly without a period and in what appears to be an incomplete sentence.  It appears that some words are missing from this sentence.    
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 1 contains an apparent typographical error.  It appears that “electronic assembly” should be changed to –electronics assembly--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the knife" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the drive sleeve” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwemberger US Patent No. 7,837,080). 
With respect to claim 1, Schwemberger discloses a surgical stapling apparatus (circular stapler 10, fig. 1, col. 4, line 18) comprising an end effector having an anvil assembly 100 (fig. 1, col. 4, line 19) and a cartridge assembly 12 (stapling head assembly 12, fig. 1, col. 4, line 19), the anvil and cartridge assemblies positionable between an open position (fig. 3) and a closed position (fig. 8) to selectively grasp tissue 300 (fig. 8, col. 6, lines 11-16) therebetween, and an electronics assembly (feedback circuit 230’, fig. 12, col. 7, lines 3-17) supported in the end effector and configured to determine a condition of the grasped tissue based on an amount of current in an electrical circuit defined by the anvil and 
	With respect to claim 2, Schwemberger discloses a knife 70 (fig. 16, col. 7, lines 18-20) supported in the cartridge assembly (fig. 11) and positioned to contact the anvil assembly to change the amount of current in the electrical circuit (when the knife 70 cuts through the tissue and severs wall portion 212 of anvil assembly, the magnetic sensor 260 detects the cutting edge 72, and current is permitted to flow to indicator 250; fig. 16, col. 7, lines 18-33)).  
	With respect to claim 3, Schwemberger discloses that the electronics assembly is configured to determine when the grasped tissue is cut by the knife based on the amount of current (when the knife 70 cuts through the tissue and severs wall portion 212 of anvil assembly, the magnetic sensor 260 detects the cutting edge 72, and current is permitted to flow to indicator 250; fig. 16, col. 7, lines 18-33).  
	With respect to claim 4, Schwemberger discloses that the current is prevented from flowing through the electrical circuit before the tissue is grasped.  Schwemberger discloses that until the magnetic sensor detects the presence of the knife after it has cut through the tissue, the transistor 262 prevents current from flowing to the indicator 250 (col. 7, lines 10-15).  Since tissue grasping occurs before the tissue is cut, and since Schwemberger discloses that current is prevented from flowing through the electrical circuit until after the tissue is cut, then Schwemberger is considered to disclose that current is prevented from flowing through the electrical circuit before tissue is grasped.  

	With respect to claim 7, Schwemberger discloses the outer coupler (anvil body 104, fig. 10) including a coupling ring (Annotated Figure A) that depends therefrom and is positioned to receive the inner coupler (trocar 60, fig. 3) therein.  

    PNG
    media_image1.png
    782
    488
    media_image1.png
    Greyscale

	With respect to claim 8, Schwemberger discloses the coupling ring (Annotated Figure A) is disposed in contact with a drive sleeve (distal compression shaft portion 55, fig. 3, col. 5, lines 1-2) via the trocar 60, and is therefore considered to be in contact with the drive sleeve 55.  
	With respect to claim 9, Schwemberger discloses the drive sleeve (distal compression shaft portion 55, fig. 3, col. 5, lines 1-2) is movable relative to the anvil assembly to enable the knife to cut through tissue grasped between the anvil assembly and the cartridge assembly (fig. 3, col. 5, lines 10-13). 
Claims 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baber et al. (US Patent No. 10,135,242). 
With respect to claim 11, Baber et al. disclose a surgical stapling apparatus comprising a powered surgical device (motor-driven surgical cutting and fastening instrument 10, fig. 2, col. 13, lines 47-48), and an adapter assembly (interchangeable shaft assembly 200, fig. 2, col. 13, line 33) extending distally from the powered surgical device and supporting an end effector 3400 (fig. 2, col. 13, lines 33-34, fig. 47, col. 57, lines 15-22), the end effector including an anvil assembly (anvil 3404, fig. 47, col. 57, line 27) and a cartridge assembly (body 3402 that receives a staple cartridge, fig. 47, col. 57, lines 22-26), the anvil and cartridge assemblies positionable between an open position (figs. 47, 48B) and a closed position (fig. 48D) to selective grasp tissue 3412 therebetween (col. 58, lines 18-40), a device communication bus system (communication interface, Universal Serial Bus (USB) interface, col. 119, lines 40-45, col. 120, lines 11-24) supported in the cartridge assembly and electrically coupled to an electrical circuit defined by components of the end effector, and a controller (col. 27, lines 22-44) electrically coupled to the communication bus system and configured to determine a condition of the grasped tissue based on a condition of the electrical circuit determined by the device communication bus system (sensors may be current sensors, col. 57, lines 48-53; the signals generated by the sensors 
With respect to claim 20, Baber et al. disclose a surgical stapling apparatus comprising a powered surgical device (motor-driven surgical cutting and fastening instrument 10, fig. 2, col. 13, lines 47-48), an adapter assembly (interchangeable shaft assembly 200, fig. 2, col. 13, line 33) extending distally from the powered surgical device and supporting an end effector 3400 (fig. 2, col. 13, lines 33-34, fig. 47, col. 57, lines 15-22) configured to grasp tissue (col. 13, lines 54-55; col. 14, lines 19-21), a device communication bus system (communication interface, Universal Serial Bus (USB) interface, col. 119, lines 40-45, col. 120, lines 11-24) supported in the end effector and in contact with components of the end effector to define an electrical circuit, and a controller (col. 27, lines 22-44) including a processor 2006 (col. 57, line 67)  and a memory (col. 27, lines 22-24) having instructions stored thereon, which when executed by the processor, cause the device communication bus system to measure a current (sensors may be current sensors, col. 57, lines 48-53) in the electrical circuit to enable the processor to determine a condition of the grasped tissue (the signals generated by the sensors indicate fullness and pressure on tissue (col. 57, lines 59-67; col. 58, lines 1-17).  Baber et al. disclose that the surgical instrument comprises a device communication bus system (col. 119, lines 40-41); since the surgical instrument 10, the end effector 3400, and the communication bus system are all connected to each other (e.g. at least via the sensors 3410, fig. 47, col. 57, line 54) and a circuit is defined thereby (col. 57, .    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schwemberger in view of Hryb et al. (US Patent Publ. No. 2016/0265938).
The Schwemberger device discloses an inner coupler having a tubular body (trocar 60 having contacts 64, fig. 3, col. 6, lines 3-6).  Schwemberger fails to disclose the tubular body positioned to receive a center rod assembly of the anvil assembly therein.
Hryb et al. disclose a surgical stapling device including a coupler (housing 62 for electronic components, fig. 5B, [0041])  having a tubular body positioned to receive a center rod assembly of an anvil assembly (fig. 4) therein.   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling apparatus of Schwemberger to include the tubular body positioned to receive a center rod assembly of the anvil assembly therein as taught by Hryb et al. to position the electronics out of the moving path of the cartridge and inside the cartridge housing to save space and provide a more compact device.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schwemberger in view of Eschbach (US Patent Publ. No. 2018/0250002).

Eschbach disclose a surgical stapling device including an electronics assembly including a device communication bus system with a single data wire ( the controller includes a 1-wire communication system including three 1-wire buses, [0033]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling apparatus of Schwemberger to include a device communication bus system with a single data wire as taught by Eschbach to provide a configurable, more versatile device by providing programmable electronics.     
Claims 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwemberger in view of Baber et al.
With respect to claim 11, Schwemberger discloses a surgical stapling apparatus (circular stapler 10, fig. 1, col. 4, line 18) comprising a surgical device (handle assembly 40, fig. 1), and an adapter assembly (shaft assembly 50, fig. 1) extending distally from the surgical device and supporting an end effector, the end effector including an anvil assembly 100 (fig. 1, col. 4, line 19) and a cartridge assembly 12 (stapling head assembly 12, fig. 1, col. 4, line 19), the anvil and cartridge assemblies positionable between an open position (fig. 3) and a closed position (fig. 8) to selectively grasp tissue 300 (fig. 8, col. 6, lines 11-16) therebetween; an electrical circuit (feedback circuit 230’, fig. 12, col. 7, lines 3-17) defined by components of the end effector and configured to determine a condition of the grasped tissue based on a condition of the electrical circuit (when the knife 70 cuts through the tissue, the magnetic sensor 260 detects the cutting edge 72, and current is permitted to flow to indicator 250).  Schwemberger discloses that the electrical circuit is defined by the anvil contacts 105 (fig. 11, col. 7, 16) on the anvil, the wires 107 and trocar contacts 64 (fig. 3, col. 6, lines 1-10) on the cartridge assembly, the battery 242 
Schwemberger fails to disclose a powered surgical device, a device communication bus system and a controller.  
Baber et al. disclose a surgical stapling apparatus comprising a powered surgical device (motor-driven surgical cutting and fastening instrument 10, fig. 2, col. 13, lines 47-48), an adapter assembly extending distally from the powered surgical device and supporting an end effector including an anvil assembly and a cartridge assembly, a device communication bus system (communication interface, Universal Serial Bus (USB) interface, col. 119, lines 40-45, col. 120, lines 11-24) supported in the cartridge assembly and electrically coupled to an electrical circuit defined by components of the end effector, and a controller (col. 27, lines 22-44) electrically coupled to the communication bus system and configured to determine a condition of the grasped tissue based on a condition of the electrical circuit determined by the device communication bus system (sensors may be current sensors, col. 57, lines 48-53; the signals generated by the sensors indicate fullness and pressure on tissue, col. 57, lines 59-67; col. 58, lines 1-17).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling apparatus of Schwemberger to include the powered surgical device, device communication bus system, and controller as taught by Baber et al. to provide a configurable, more versatile and labor saving device by providing programmable electronics and powered actuation.     
With respect to claim 12, Schwemberger disclose wherein a first component (knife 70, fig. 16, col. 7, lines 18-20) of the end effector is positioned to contact the anvil assembly to change the condition of the electrical circuit (when the knife 70 cuts through the tissue and severs wall portion 212 
With respect to claim 13, Schwemberger disclose that when the first component (knife 70) contacts the anvil assembly, the circuit is configured to output an indication that the grasped tissue is cut (when the knife 70 cuts through the tissue and severs wall portion 212 of anvil assembly, the magnetic sensor 260 detects the cutting edge 72, and current is permitted to flow to indicator 250; fig. 16, col. 7, lines 18-33).   
Baber et al. disclose an electrically coupled controller (col. 27, lines 22-44).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling apparatus of Schwemberger to include the controller as taught by Baber et al. to output an indication that the grasped tissue is cut to provide a configurable, more versatile device by providing programmable electronics.     
With respect to claim 14, Schwemberger disclose that the condition of the electrical circuit includes an amount of current in the electrical circuit (when the knife 70 cuts through the tissue and severs wall portion 212 of anvil assembly, the magnetic sensor 260 detects the cutting edge 72, and current is permitted to flow to indicator 250; fig. 16, col. 7, lines 18-33).  
With respect to claim 15, Schwemberger disclose an inner coupler (trocar 60 having contacts 64, fig. 3, col. 6, lines 3-6) and an outer coupler (anvil body 104 having contacts 105, figs. 3 and 10, col. 6, lines 3-6) disposed in the end effector. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling apparatus of Schwemberger to include the device communication bus system as taught by Baber et al.   
With respect to claim 17, Schwemberger discloses the outer coupler (anvil body 104, fig. 10) includes a coupling ring (Annotated Figure A) that depends therefrom and is positioned to receive the inner coupler (trocar 60, fig. 3) therein.  
With respect to claim 18, Schwemberger disclose the coupling ring (Annotated Figure A) is disposed in contact with a drive sleeve (distal compression shaft portion 55, fig. 3, col. 5, lines 1-2) supported within the end effector.  Schwemberger discloses that the distal compression shaft portion 55 is a hollow shaft member (fig. 3) that drives the staple cartridge (col. 5, lines 10), and is therefore considered to be a drive sleeve.  Schwemberger discloses that the coupling ring is in contact with the drive sleeve 55 via the trocar 60, and is therefore considered to be in contact with the drive sleeve 55.  
With respect to claim 19, Schwemberger discloses that the first component includes a knife 70, and wherein the drive sleeve is movable relative to the anvil assembly to enable the knife to cut through tissue grasped between the anvil assembly and the cartridge assembly (fig. 3, col. 5, lines 10-13).  
With respect to claim 20, Schwemberger discloses a surgical stapling apparatus (circular stapler 10, fig. 1, col. 4, line 18), comprising a surgical device (handle assembly 40, fig. 1); an adapter assembly (shaft assembly 50, fig. 1) extending distally from the surgical device and supporting an end effector configured to grasp tissue 300 (fig. 8, col. 6, lines 11-16); and an electrical circuit (feedback circuit 230’, fig. 12, col. 7, lines 3-17) to measure a current in the electrical circuit to enable the processor to determine a condition of the grasped tissue (when the knife 70 cuts through the tissue, the magnetic sensor 260 detects the cutting edge 72, and current is permitted to flow to indicator 250).  Schwemberger discloses that the electrical circuit is defined by the anvil contacts 105 (fig. 11, col. 7, 16) on the anvil, the wires 107 and trocar contacts 64 (fig. 3, col. 6, lines 1-10) on the cartridge assembly, the battery 242 (fig. 3, col. 5, lines 49-50), the magnetic sensor 260 (fig. 12, col. 7, line 10), the transistor 
Schwemberger fails to disclose a powered surgical device, a device communication bus system and a controller including a processor and a memory.  
Baber et al. disclose a surgical stapling apparatus comprising a powered surgical device (motor-driven surgical cutting and fastening instrument 10, fig. 2, col. 13, lines 47-48), an adapter assembly extending distally from the powered surgical device and supporting an end effector, a device communication bus system (communication interface, Universal Serial Bus (USB) interface, col. 119, lines 40-45, col. 120, lines 11-24) supported in the cartridge assembly and electrically coupled to an electrical circuit defined by components of the end effector, and a controller (col. 27, lines 22-44) including a processor 2006 (col. 57, line 67) and a memory (col. 27, lines 22-24) having instructions stored thereon, which when executed by the processor, cause the device communication bus system to measure a current (sensors may be current sensors, col. 57, lines 48-53)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling apparatus of Schwemberger to include the powered surgical device, device communication bus system, and controller including a processor and memory, as taught by Baber et al. to provide a configurable, more versatile and labor saving device by providing programmable electronics and powered actuation.     
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schwemberger in view of Baber et al. as applied to claim 15 above, and further in view of Hryb et al. (US Patent Publ. No. 2016/0265938).
The Schwemberger device, as modified by Baber et al., discloses an inner coupler having a tubular body (trocar 60 having contacts 64, fig. 3, col. 6, lines 3-6).  Schwemberger fails to disclose the tubular body positioned to receive a center rod assembly of the anvil assembly therein.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling apparatus of Schwemberger to include the tubular body positioned to receive a center rod assembly of the anvil assembly therein as taught by Hryb et al. to position the electronics out of the moving path of the cartridge and inside the cartridge housing to save space and provide a more compact device.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Racenet (US Patent Publ. No. 2012/0211542) discloses a current measuring surgical stapler.
Mozdzierz et al. (US Patent Publ. No. 2018/0353186) discloses sensors to indicate that the knife has cut through tissue ([0392]).
	Boiarski et al. (US Patent No. 5,529,235) discloses a surgical stapler including a knife that closes a circuit to indicate cut tissue (fig. 7 and 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        23 March 2022